Appeal from an order of a Special Term, Supreme Court, St. Lawrence County. Defendants’ motion for summary judgment based on plaintiff’s contributory negligence in this action arising out of the collision of two motor vehicles has been denied at Special Term. The proof on the motion shows that plaintiff slowly entered an intersection as defendant Helen M. Waldruff was about to make a left turn in front of him. As he entered the intersection plaintiff was distracted by a shout of “ Hey ” coming from the side of the street to the left of plaintiff. Some policemen were standing there. He turned his head back; saw defendants’ ear, but it was then apparently too close to avoid collision. Whether this sort or event is negligence is open to differing inferences and must be left to a jury. (Cooper v. Greyhound Bus Corp., 13 A D 2d 173; Sanzo v. Toklas, 10 A D 2d 931.) Order unanimously affirmed, with $10 costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ.